        Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 1 of 22




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 BRENDA PENN-WILLIAMS,
             Plaintiff,

 vs.                                     CASE NO.:

 CITY OF NORWALK, NORWALK
 BOARD OF EDUCATION, and
 STEVEN ADAMOWSKI,
 in his individual capacity
            Defendants.




                     COMPLAINT & DEMAND FOR JURY TRIAL
COMES NOW Plaintiff Brenda Penn-Williams ("Penn-Williams," "Plaintiff," or

"plaintiff'), by and through her undersigned counsel, Daugherty Law Group, LLC,

located at 260 Madison Avenue, Suite 8032, New York, New York, 10016, and as

and for her complaint against defendants City of Norwalk ("Defendant City"),

Norwalk Board of Education ("Defendant Board,") and Steven Adamowski

("Defendant Adamowski") arising from his duties and employment with
Defendant City and Defendant Board, individually in her capacity as an employee

of Defendant City and Defendant Board states and alleges as follows:

 I.    INTRODUCTION

       1.      This is an action for money damages to redress the deprivation by

Defendant Board, through its agents, servants and/ or employees, of the rights

secured to Plaintiff by the Constitution and laws of the United States, as well as
        Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 2 of 22




those of the State of Connecticut. Defendant Board, through its agents, servants

and/ or employees, were responsible for violating Plaintiffs federal and state

statutory rights, and thereby improperly deprived her of the freedom and liberty

afforded to all citizens of this State and Country, without any cause, justification

or excuse.

      2.     This is an action by Plaintiff against her employer and superintendent

for (1) race discrimination and retaliation in violation of Title VII of the Civil Rights

Act of 1964 ("Title VII"), as amended, 42 U.S.C. § 2000e et. seq., (2) race

discrimination and retaliation under the Connecticut Fair Employment Practices

Act ("CFEPA"), Conn. Gen. Stat. §§ 46a-51 et seq., (3) race discrimination and

retaliation in violation of 42 U.S.C.§§ 1981, 1983 and the Equal Protection Clause

of the Fourteenth Amendment of the Constitution of the United States of America,

(4) violation of her right to free speech pursuant to Conn. Gen. Stat.§ 31-51q and

Article First § 4 of the Connecticut Constitution, and (5) violation of her right to

free speech secured by the First Amendment of the Constitution of the United

States of America and 42 U.S.C.§ 1983.

II.   JURISDICTION
      3.     Jurisdiction m this Court is invoked under the prov1s1ons of the

Judicial Code at 28 U.S.C. Sections 1331, 1343, and 1367, the Civil Rights Acts of

1964 and 1991, Title VII thereof and Article 1, §§ 1 and 10 of the Connecticut

Constitution which confers pendent jurisdiction upon this Court with respect to

any cause of action under state law.




                                           2
          Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 3 of 22




III.   VENUE

       4.     Pursuant to 28 U.S.C. §1391(b)(l) and (2), venue is proper within this

District because Defendants City of Norwalk and Norwalk Board of Education are

located in Norwalk, Connecticut, and Defendant Steven Adamowski worked in

Norwalk, Connecticut, and the conduct underlying Plaintiffs claims occurred in

Norwalk, Connecticut.

IV.    EXHAUSTION OF REMEDIES

       5.     Plaintiff timely filed her complaint with the Connecticut Commission

on Human Rights and Opportunities ("CHRO") and the Equal Employment

Opportunity Commission ("EEOC") on or about February 8, 2019 against

Defendants City of Norwalk and Norwalk Board of Education. Plaintiff received a

Release of Jurisdiction ("ROJ") from the CHRO on March 15, 2021 and a Notice of

Right to Sue ("NORTS") from the EEOC on March 15, 2021. She has filed these

claims within 90 days of her receipt of the ROJ and NORTS, respectively.

 V.    PARTIES

       6.     The Plaintiff is an individual who resides at 21 Karen Drive, Norwalk,

Connecticut, 06851. Plaintiff was employed as a substitute teacher for Defendants

City of Norwalk and Norwalk Board of Education from June 2014 through October

1, 2018.

       7.     At all relevant times, Plaintiff was an "employee" as defined by Title

VII.

       8.     Plaintiff is African-American of race and her color is Black. She is a

female.


                                          3
         Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 4 of 22




        9.    Defendant City of Norwalk is a local municipality responsible for the

education of its citizens. Defendant City of Norwalk at all relevant times employed

more than 50 persons.

        10.   Defendant Norwalk Board of Education is responsible for overseeing

the administration of educational services offered to the residents of Defendant

City.

        11.   Furthermore, Defendant Board is responsible for all employment

related decisions of Defendant City, including but not limited to, controlling the

Plaintiffs' work schedules and conditions of employment; determining the rate

and method of the payment of wages; and maintaining at least some records

regarding Plaintiffs' employment.

        12.   Defendant Board acts as an agent of Defendant City.

        13.   Together, Defendants City of Norwalk and Norwalk Board of

education jointly employed Plaintiff.

        14.   Defendant Steven Adamowski was the Superintendent of Defendants

City of Norwalk and Norwalk Board of Education when Plaintiff was terminated on

or around October 1, 2018. Defendant Adamowski is Caucasian of race and white

of color.

VI.     FACTS
        15.   Plaintiff, Brenda Penn-Williams, an African-American female, began

working for Defendants City of Norwalk and Norwalk Board of Education in or

around June 2014 as a substitute teacher.




                                         4
        Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 5 of 22




       16.   Penn-Williams has been the president of the Norwalk chapter of the

National Association for the advancement of Colored People ("NAACP") since

2016. In her role as president of the NAACP, she regularly receives complaints

and phone calls from parents, teachers, administrators, and students of Norwalk

Public Schools.

      17.    Penn-Williams routinely spoke out at        Defendant Board of

Education's public meetings about the treatment of African American teachers,

African American administrators, and African American students.

      18.    Lynne Moore, a African-American female and former principal of

West Rocks Middle School was demoted on or around August 9, 2018.

      19.    Shortly after it was announced that Lynne Moore was demoted,

Penn-Williams complained to Norwalk Mayor Harry Rillings about the unfair

treatment of African-American teachers, in particular, the treatment of Marie

Allen and Lynne Moore.

      20.    Around the time Lynne Moore was demoted, Penn-Williams also

complained directly to Defendant Adamowski about the unfair treatment of

African-American teachers and administrators. Dr. Lynne Moore had been the

principal of West Rocks Middle School for nearly twenty years when she was

unceremoniously demoted to assistant principal. Dr. Moore alleged she was

demoted on account of her race and for speaking out against Defendant Board's

policies and practices.




                                       5
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 6 of 22




      21.   On September 14, 2018, Penn-Williams had a meeting scheduled

with Norwalk High School Principal, Reginald Roberts, to discuss some of her

concerns regarding a new program for students at Norwalk High School.

      22.   During Penn-Williams' meeting with Principal Roberts on September

14, 2018, Principal Roberts decided to take Penn-Williams to a classroom so she

could observe the stud ents herself.

      23.   During the observation, Principal Roberts talked to a couple

teachers and introduced Penn-Williams to the teachers in the classroom. The

observation lasted no more than 5 minutes. Penn-Williams left the classroom

and the school thereafter.

      24.   On September 24, 2018, Penn-Williams was asked by a couple

parents to support their children returning from suspension. Penn-Williams met

with the parents at the school, then all parties proceeded to Mr. Edward

Singleton's office to discuss the students' return. After the meeting concluded,

Penn-Williams left the school. She did not observe any classrooms on this date.

      25.   The next day, September 25, 2018, Defendant Board's Chief of

Digital Learning and Development, Ralph Valenzisi, visited Principal Roberts at

Norwalk High School to confirm the existence of several programs, because

Penn-Williams had made comments regarding Pathways publicly and he was

preparing a response for the Board meeting scheduled that afternoon. Principal

Roberts confirmed the existence of the programs and Mr. Valenzisi departed.

      26.   On or around September 25, 2018, Penn-Williams gave a speech at

Defendant Board's public meeting. In her speech, she criticized the policies and


                                       6
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 7 of 22




procedures of Defendant Board. The meeting was streamed and recorded for

Defendant Board's YouTube page. The meeting was attended by dozens of

Defendant City citizens.

      27.   At the time of the speech on September 25, 2018 Defendant

Adamowski was Superintendent of the City of Norwalk Board of Education.

Defendant Adamowski was present at the meeting.

      28.   At the time of the speech on September 25, 2018 Defendant Board

consisted of nine members. All nine members were Caucasian. All nine members

attended the public meeting on September 25, 2018.

      29.   In the speech on September 25, 2018 Penn-Williams highlighted the

differential treatment she felt African American students were receiving. She also

highlighted the inadequate education of students with special needs.

      30.   In the speech on September 25, 2018 Penn-Williams complained

about the academic expectations of the African American students at Norwalk

High School and Brien McMahon High School.

      31.   In the speech on September 25, 2018 Penn-Williams stated,

"students are roaming the halls, not attending classes, and attending more than

one lunch period. There is very little learning going on in both schools. At Brien

McMahon, with the approval of Scott Hurwitz, teachers are focusing on Go Fund

Me pages and making murals for the walls in the classroom for two 90 minute

time blocks. There are no high academic expectations for these students and you

are setting these students up for failure."




                                         7
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 8 of 22



      32.   In the speech on September 25, 2018 Penn-Williams stated, "at

Norwalk High School, a parent reported that Ed Singleton is trying to force her

child to drop out of school and attend Adult Ed. Two students at Norwalk High

School are in their fifth year in high school and are not close to graduating. No

one at Norwalk High seems to know how many credits the students have because

Ms. Sweeters did not know what to do and scheduled the students for the same

classes that they completed and passed the previous year. Norwalk High is

calling their classes General English, General Math, General Social Studies and

General Science. These students will be pushed through high school without the

skills to enter the workplace."

      33.   In the speech on September 25, 2018 Penn-Williams stated, "parents

also shared that there are low expectations for their children and that they have

been placed on a computer to do Edgenuity. They shared that since Edgenuity was

put in place by Dr. Adamowski when he arrived, it has been very difficult for them

to learn so the students google and copy the answers to do the work. I also

understand that it is also students in the regular classes that are doing this on

Edgenuity too."

      34.   In the speech on September 25, 2018 Penn-Williams continued, "after

shutting down Briggs, you, Dr. Adamowski and the Board, will hold the blame for

not educating these children and for not providing an equal education to all

children in Norwalk. Prior to your arrival Dr. Adamowski, students thrived at

Briggs - several students went on to technical schools, one is preparing to take a

Fire Fighter Exam, NCC where they are working on their nursing degree and one


                                        8
        Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 9 of 22




just became a phlebotomist. You are to blame for this disaster and need to fix it

immediately."

      35.   Penn-Williams then changed topic and began to criticize Defendant

Board and Defendant Adamowski's employment practices. Frank Costanzo,

Defendant Board's Chief of School Operations, also attended the public meeting

on September 25, 2018.

      36.   In the speech on September 25, 2018 Penn-Williams continued, "the

second concern needing immediate attention is Frank Costanza's alleged sexual

misconduct. What are we teaching and modeling for our children and teachers

here? Organizations across the country are reassigning or firing the alleged

harassers. While organizations across the country do not tolerate this behavior,

Norwalk Public Schools does. We have employees who have been fired for less. The

Hour reported on this case over a year ago. Mr. Costanzo, according to the article,

stated that he was too drunk and did not remember. Mr. Costanzo has the

responsibility over administering discipline and decisions involving harassment.

Board members, have you even asked how he can do this successfully since he

does not understand it himself? Can you guarantee this type of behavior will not

be an issue in Norwalk? Dr. Adamowski, have you not addressed this because the

woman he allegedly harassed is Black? We are asking that Frank Costanzo be

removed immediately. Please hire a qualified and seasoned administrator who can

model professionalism and fairness across the board. We keep hearing that you

are training Mr. Costanzo as our next superintendent, Dr. Adamowski. This

community will not accept that."


                                         9
         Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 10 of 22




         37.   Penn-Williams continued, "it is very clear that since the School Board

is now all white, there are many unfair practices against minorities. There is a

White psychologist in the district who allegedly stabbed her husband and she is

still employed. A White central office secretary was arrested on a DUI, she is still

employed, a black security guard who was in a music video was fired. Stop this

now and do the right thing."

         38.   Near the end of her speech, when Penn-Williams began to speak out

about the allegations that a White Administrator had been accused of sexual

harassment, a Defendant Board member, Mike Barbis, started to bang his gavel

in an attempt to drown out Penn-Williams' words. Mike Barbis then began to yell

at Penn-Williams and challenge her observations and complaints.

         39.   On October 1, 2018, six (6) days after Penn-Williams' speech at the

Norwalk Board of Education meeting, she was denied access to the substitute

teacher database. She emailed Human Resources Specialists, Janis Curtis, to

inquire about her substitute teacher status.

         40.   Ms. Curtis mistakenly emailed Penn-Williams back stating, "Javier:

how would you like me to proceed with this. I can have her call me and let her

know that I inadvertently had her removed from the substitute list and add her

back."

         41.   Ms. Curtis then tried to retract her email to Penn-Williams by

sending a subsequent email stating, "Stephanie Garret would like to recall the

message, 'Terminated substitute."'




                                          10
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 11 of 22




      42.   A couple days later, on October 3, 2018, Mr. Frank Costanzo and

Mr. Ralph Valenzisi visited Norwalk High School (unscheduled) to speak with

Principal Roberts about Penn-Williams. They informed Principal Roberts that

some teachers had complained about Penn-Williams' "unannounced" visit to

their classroom "on or about September 25." Principal Roberts informed Mr.

Frank Costanzo and Mr. Ralph Valenzisi that that was his first time hearing

about any complaints of Penn-Williams, and that Penn-Williams had scheduled

an appointment to meet with him on September 14, 2018 through his secretary

and that she was not disruptive or loud in any manner.

      43.   The next day, October 4, 2018, Defendant Adamowski sent Penn­

Williams an email stating that Defendant Board was "investigating a complaint

from an administrator and teacher at Norwalk High School. The complaint

alleges that you interrupted the scheduled activities of the principal by arriving

unannounced at the school without an appointment and demanding a tour of

the classes former students of Briggs High School were attending."

      44.   Principal   Reginald   Roberts   did not    agree   with   Defendant

Adamowski's representation of Penn-Williams' visit to Norwalk High School.

      45.   Defendant Adamowski also stated in the email that the reason Penn­

Williams was terminated was because "while at the school you also attempted to

obtain student records using a records release form signed by a parent."

      46.   Ultimately Penn-Williams was terminated on account of her race

and for opposing Defendant Board's unfair treatment of African-American

teachers, administrators, and students.


                                        11
        Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 12 of 22




        47.     Defendants never terminated a White substitute teacher of Norwalk

Public Schools for allegedly observing a classroom with the principal of the

school or for attempting to obtain student records.

        48.     Penn-Williams was qualified for the position of substitute teacher.

She had no previous disciplinary records in her personnel file.

        49.     Penn-Williams was replaced by an individual outside her protected

class (race).

        50.     On or around October 16, 2018, Mr. Frank Costanzo and Mr. Ralph

Valenzisi met with Principal Roberts and his union representative, Lynne Moore,

to solicit his cooperation in the Mrs. Penn-Williams matter. Again, Principal

Roberts stated that Penn-Williams was not "loud and vociferous," that she never

talked to the students, and that she had scheduled an appointment with his

secretary the morning of September 14, 2018.

        51.     He further stated that parents and community leaders visit Norwalk

High School to observe classrooms all the time and that it had never been an

issue in the past.

        52.     Principal Roberts told Mr. Frank Costanzo that he could confirm

Penn-Williams' appointment on September 14, 2018 by talking to his secretary.

        53.     Mr. Frank Costanzo did not ask Principal Roberts' secretary if Penn­

Williams scheduled an appointment with Principal Roberts on September 14,

2018.




                                           12
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 13 of 22




       54.   On October 24, 2018, Principal Roberts was issued an Administrator

Warning Letter for failing to "prevent the disruption of classroom instruction and

learning."

VII.   CAUSES OF ACTION

COUNT ONE AGAINST DEFENDANT BOARD and DEFENDANT CITY:
[42 U.S.C. §2000e, et. seq., Title VII Disparate Treatment (Race & Color)]

       55.   Paragraphs 1-54 of this Complaint are re-alleged herein as

Paragraphs 1-54 of this First Count.

       56.   Plaintiff belongs to a protected class (Black).

       57.   Plaintiff was qualified for the position of substitute teacher. She has

no reprimands of any kind in her employee personnel file.

       58.   Defendants, through their agents, servants and/ or employees, were

responsible for violating Plaintiffs federal statutory rights, and thereby improperly

deprived her the freedom and liberty afforded to all citizens of this County, without

any cause, justification or excuse.

       59.   Plaintiffs race and color were motivating factors in Defendants'

employment actions set forth above with respect to compensation, treatment, and

other terms of employment.

       60.   Raising an inference of discrimination, Plaintiff was replaced by an

individual outside Plaintiffs protected class (Black).

       61.   As a result of these unlawful actions of Defendants City and Board,

Plaintiff has suffered and will continue to suffer economic damages and severe

emotional trauma.



                                          13
      Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 14 of 22




COUNT TWO AGAINST DEFENDANT BOARD and DEFENDANT CITY:
[42 U.S.C. §2000e, et seq., Title VII Retaliation]

      62.   Paragraphs 1-61 of this Complaint are re-alleged herein as

Paragraphs 1-61 of this Second Count.

      63.   Plaintiff participated in protected activity when she complained to

Defendant Board members about the differential treatment Black teachers, Black

students, and Black administrators were experiencing.

      64.   Plaintiff participated in protected activity when she complained to

Defendant Adamowski about Lynne Moore's demotion in or around August 2018.

      65.   Plaintiff participated in protected activity when she complained to

Mayor Riling about Lynne Moore's unfair demotion in August 2018.

      66.   Plaintiff participated in protected activity when she gave her speech at

the Norwalk Board of Education meeting on September 25, 2018.

      67.   Plaintiff opposed Defendants discriminatory policies and procedures

on September 25, 2018 at the Norwalk Board of Education meeting.

      68.   Defendant Board was aware of Plaintiffs protected activity in August

2018 when she complained to Defendant Adamowski about Lynne Moore's

demotion.

      69.   Defendant Board was aware of Plaintiffs protected activity on

September 25, 2018 when she complained about the discriminatory policies and

procedures of Defendant Board at the Norwalk Board of Education meeting. All of

the Board members were present at the meeting on September 25, 2018, including

its superintendent, Defendant Adamowski.


                                        14
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 15 of 22




      70.     Plaintiff was terminated less than two months after she complained to

Defendant Adamowski about Lynne Moore.

      71.     Indirectly establishing causation, Plaintiffs termination closely

followed her protests of discrimination.

      72.     Plaintiff was terminated as a substitute teacher nine (9) days after she

engaged in protected activity on September 25, 2018. Plaintiff was given notice of

her termination by Defendant Adamowski on October 4, 2018.

      73.     As a result of these unlawful actions of Defendants City and Board,

Plaintiff has suffered and will continue to suffer economic damages and severe

emotional trauma.

COUNT THREE AGAINST DEFENDANT ADAMOWSKI:
[42 U.S.C. §§ 1981, 1983 and 14th Amendment of United States Constitution]

      74.     Paragraphs 1-73 of this Complaint are re-alleged herein as

Paragraphs 1-73 of this Third Count.

      75.     At all times herein, Defendant Adamowski, was the Superintendent of

Defendant Board and was acting under color of state law. Defendant Adamowski

is being sued in his individual capacity. Defendant Adamowski is Caucasian of

race and White of color.

      76.     Defendant Adamowski participated directly in Plaintiffs termination.

Defendant Adamowski unilaterally decided and notified Plaintiff that she was being

terminated.

      77.     Defendant Adamowski intentionally discriminated against Plaintiff by

terminating her due to her race and color.



                                           15
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 16 of 22




      78.    Raising an inference of discrimination, Plaintiff was replaced by an

individual outside her protected class (Black).

      79.    Plaintiffs race was a but-for cause m Defendant Adamowski's

employment actions set forth above with respect to compensation, treatment, and

other terms of employment.

      80.    Plaintiffs race was a motivating factor in Defendant Adamowski's

employment actions set forth above with respect to compensation, treatment, and

other terms of employment.

      81.    As a result of these unlawful actions of Defendant Adamowski,

Plaintiff has suffered and will continue to suffer economic damages and severe

emotional trauma.

COUNT FOUR AGAINST DEFENDANT ADAMOWSKI:
[Retaliation 42 U.S.C. §§1981, 1983, 14th Amendment]


      82.    Paragraphs 1-81 of this Complaint are re-alleged herein as

Paragraphs 1-81 of this Fourth Count.

      83.    Defendant Adamowski, as a public school employee acting in his

official capacity as Superintendent of Norwalk Public Schools was acting under the

color of state law when he violated Plaintiffs constitutional rights.

      84.    Defendant Adamowski subjected Plaintiff to the treatment alleged

herein because Plaintiff complained of or otherwise opposed discrimination.

      85.    Defendant Adamowski was aware of Plaintiffs protected activity.




                                          16
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 17 of 22




      86.    Defendant Adamowski was present at the September 25, 2018

Norwalk Board of Education meeting when Plaintiff accused him personally of

making discriminatory hiring decisions.

      87.    Defendant Adamowski terminated Plaintiff nine (9) days after she

criticized the policies and procedures of Defendant Board at the Norwalk Board of

Education meeting.

      88.    As a result of these unlawful actions of Defendant Adamowski,

Plaintiff has suffered and will continue to suffer economic damages and severe

emotional trauma.



COUNT FIVE AGAINST DEFENDANT BOARD and DEFENDANT CITY:
[CFEPA: Race & Color Discrimination]

      89.    Paragraphs 1-88 of this Complaint are re-alleged herein as

Paragraphs 1-88 of the Fifth Count.

      90.    Defendants, through their agents, servants and/ or employees, were

responsible for violating Plaintiffs state rights, and thereby improperly deprived

her the freedom and liberty afforded to all citizens of Connecticut, without any

cause, justification or excuse.

      91.    Plaintiffs race was a motivating factor in Defendants' employment

actions set forth above with respect to compensation, treatment, and other terms

of employment.

      92.    Plaintiffs color was a motivating factor in Defendants' employment

actions set forth above with respect to compensation, treatment, and other terms

of employment.

                                          17
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 18 of 22




      93.   Plaintiff was replaced by an individual outside her protected class.

      94.   Plaintiff was replaced by an individual who does not identify as African

American or Black.

      95.   As a result of these unlawful actions of Defendants, Plaintiff has

suffered and will continue to suffer economic damages and severe emotional

trauma.

COUNT SIX AGAINST DEFENDANT BOARD and DEFENDANT CITY:
[CFEPA: Retaliation]


      96.   Paragraphs 1-95 of this Complaint are re-alleged herein as

Paragraphs 1-95 of the Sixth Count.

      97.   Plaintiff participated in protected activity when she gave her speech at

the Norwalk Board of Education meeting on September 25, 2018.

      98.   Plaintiff opposed Defendants discriminatory policies and procedures

on September 25, 2018 at the Norwalk Board of Education meeting.

      99.   Defendant Board was aware of Plaintiffs protected activity on

September 25, 2018 when she complained about the discriminatory policies and

procedures of Defendant Board at the Norwalk Board of Education meeting. All of

the Board members were present at the meeting on September 25, 2018, including

its superintendent, Defendant Adamowski.

      100. Plaintiff was terminated as a substitute teacher nine (9) days after she

engaged in protected activity on September 25, 2018. Plaintiff was given notice of

her termination by Defendant Adamowski on October 4, 2018.




                                        18
        Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 19 of 22




       101. As a result of these unlawful actions of Defendants, Plaintiff has

suffered and will continue to suffer economic damages and severe emotional

trauma.

COUNT SEVEN AGAINST DEFENDANT CITY and DEFENDANT BOARD:
[CONN. GEN. STAT.§ 31-Slq (Violation of Free Speech & Expression)]


       102. Paragraphs 1-101 of this Complaint are re-alleged herein as

Paragraphs 1-101 of the Seventh Count.

       103. Plaintiffs speech at the Norwalk Board of Education meeting on

September 25, 2018 was about matters of pubic concern.

       104. Plaintiffs speech at the Norwalk Board of Education meeting on

September 25, 2018 was about the policies and procedures of the Norwalk school

district.

       105. Plaintiffs speech at the Norwalk Board of Education meeting on

September 25, 2018 did not substantially or materially interfere with Plaintiffs

bona fide job performance or the working relationship with her employer.

       106. Plaintiff had little to no contact with Defendant Board members or

Defendant Adamowski in her capacity as a substitute teacher.

       107. Plaintiff was not speaking out within the course of her duties as a

substitute teacher when she criticized Defendant Board at the Norwalk Board of

Education meeting on September 25, 2018.

       108. As a result of these unlawful actions of Defendants, Plaintiff has

suffered and will continue to suffer economic damages and severe emotional

trauma.


                                       19
       Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 20 of 22




COUNT EIGHT AGAINST DEFENDANT CITY and DEFENDANT BOARD:
[42 U.S.C. §1983 and 1st Amendment of the United States Constitution]
      109. Paragraphs 1-108 of this Complaint are re-alleged herein as

Paragraphs 1-108 of the Eighth Count.

      110. Plaintiffs speech at the Norwalk Board of Education meeting on

September 25, 2018 criticized Defendant Board's policies and procedures as

racially discriminatory toward students and faculty.

      111.   Plaintiffs speech at the Norwalk Board of Education meeting on

September 25, 2018 was not pursuant to her official duties as a substitute teacher.

      112. Plaintiff was speaking as a citizen rather than pursuant to her official

duties on September 25, 2018 at the Norwalk Board of Education meeting.

      113. The subject of Plaintiff speech at the Norwalk Board of Education

meeting on September 25, 2018 was a matter of public concern.

      114. Plaintiffs interest in commenting on the issues outweighed the

interest of the state as employer. Plaintiff is the President of the NAACP, she is

obligated to speak out against perceived racially discriminatory policies and

procedures in the city she resides and holds the title NAACP President.

      115. Plaintiffs speech at the Norwalk Board of Education meeting on

September 25, 2018 was a substantial or motivating factor in Plaintiffs

termination. Plaintiff was terminated nine (9) days after the speech.

      116. Defendants cannot reasonably justify terminating Plaintiff based

solely on her visit to Norwalk High School on September 14, 2018. If Plaintiff was

inappropriate at the school visit on September 14, 2018, Frank Costanzo and



                                         20
        Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 21 of 22




 Ralph Valenzisi would not have waited until October 3, 2018 to interview Principal

 Roberts about the visit.

        117. Ralph Valenzisi visited Principal Roberts at Norwalk High School on

 September 25, 2018 (the day of the speech) and did not mention Penn-Williams'

 September 14, 2018 visit. Penn-Williams only observed a classroom on September

 14, 2018. If she was truly inappropriate during that visit on September 14, 2018,

 Ralph Valenzisi would have asked Principal Roberts about the visit on September

 25, 2018. Instead, Ralph Valenzisi visited Principal Roberts at Norwalk High School

 on September 25, 2018 to prepare for the Board meeting that afternoon.

        118.   Defendant Board was more concerned about Penn-Williams' looming

 statements at the Board meeting that afternoon than it was about Penn-Williams'

 visit to Norwalk High School two weeks prior.

        119. Furthermore,       Defendant        Adamowski's   representation   of   the

 September 14, 2018 visit in Plaintiffs termination email was debunked by the only

 witness present during Plaintiff's entire visit on September 14, 2018, Principal

 Roberts.

        120. As a result of these unlawful actions, Plaintiff has suffered economic

 damages and severe emotional trauma.

VIII.   PRAYER FOR RELIEF

        Wherefore, the Plaintiff respectfully prays this Court take jurisdiction over

 this case and grant judgment against the Defendants. Plaintiff prays that the

 following relief be awarded:




                                            21
          Case 3:21-cv-00784-RNC Document 1 Filed 06/09/21 Page 22 of 22




      a. Compensatory damages in an amount this Court shall consider just and

         fair;

      b. Punitive damages in an amount this Court shall consider just and fair;

      c. Attorney's fees and reimbursement of cost of the instant action;

      d. Reimbursement of back wages and compensation for Plaintiffs lost income;

      e. Prejudgment interest; and

      f. All other relief that this Court deems just and fair.



IX.      DEMAND FOR JURY TRIAL
         121. Plaintiff demands a jury trial on all issues so triable against

Defendants.

DATED this 9th day of June, 2021

                                                 Respectfully submitted by,




                                                 Ryan D. Daugherty
                                                 Daugherty Law Group, LLC
                                                 260 Madison Avenue, Suite 8032
                                                 New York, New York 10016
                                                 (646) 859-1674
                                                 Federal No. ct30807




                                            22
